Citation Nr: 0335557	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  01-08751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





REMAND

The veteran had active service from February 1968 to February 
1970.  

This case came to the Board of Veterans' Appeals (Board) from 
a May 2001 RO decision which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a psychiatric disorder including 
schizophrenia.  In a December 2002 decision, the the Board 
denied the application to reopen the claim.  The veteran then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a June 2003 joint motion to the Court, the 
parties (the veteran and the VA Secretary) requested that the 
Board decision be vacated and remanded; a June 2003 Court 
order granted the joint motion.  

According to the joint motion and Court order, the Board must 
further address compliance with legal provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) concerning the 
VA's duty to notify the claimant as to evidence and 
information necessary to substantiate his claim, including 
what portion he is to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Charles v. Principi, 16 Vet.App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  

The Board also notes there has been evolving case law on the 
VCAA.  For instance, a recent decision by the Federal Circuit 
invalidated that portion of 38 C.F.R. § 3.159(b)(1) which 
said that claimants should generally submit evidence within 
30 days of the VA request (rather than within 1 year as 
mentioned in statute).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
reopen and substantiate his claim for 
service connection for a psychiatric 
disorder, including notice as to what 
portion he is to provide and what portion 
the VA is to provide.   

2.  After assuring compliance with all 
notice and duty to assist provisions of 
the law, the RO should review the 
application to reopen the claim for 
service connection for a psychiatric 
disorder.  If the benefit is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


